           Case 3:19-cv-03052-SI Document 74 Filed 09/14/20 Page 1 of 3



 1   ROBERT C. SCHUBERT (S.B.N. 62684)
     WILLEM F. JONCKHEER (S.B.N. 178748)
 2   NOAH M. SCHUBERT (S.B.N. 278696)
     KATHRYN Y. MCCAULEY (S.B.N. 265803)
 3   SCHUBERT JONCKHEER & KOLBE LLP
     Three Embarcadero Center, Suite 1650
 4   San Francisco, California 94111
     Telephone: (415) 788-4220
 5   Facsimile: (415) 788-0161
     rschubert@sjk.law
 6   wjonckheer@sjk.law
     nschubert@sjk.law
 7   kmccauley@sjk.law
 8   LAURENCE D. PASKOWITZ (pro hac vice)
     THE PASKOWITZ LAW FIRM P.C.
 9   208 East 51st Street, Suite 380
     New York, NY 10022
10   Telephone: (212) 685-0969
     lpaskowitz@pasklaw.com
11
12   Attorneys for Plaintiff John Pels
     [additional counsel appear on signature page]
13
14                                   UNITED STATES DISTRICT COURT

15                                  NORTHERN DISTRICT OF CALIFORNIA

16                                        SAN FRANCISCO DIVISION

17   JOHN PELS, on behalf of himself                   Case No. 3:19-cv-03052-SI
     and all others similarly situated,
18                                                     STIPULATION OF DISMISSAL WITH
                       Plaintiff,                      PREJUDICE
19
              v.                                       Hon. Susan Illston
20
     KEURIG DR PEPPER, INC.,
21
                       Defendant.
22
23
24
25
26
27
28
     STIPULATION OF DISMISSAL WITH PREJUDICE
     CASE NO. 3:19-cv-03052-SI
     149457752.1
           Case 3:19-cv-03052-SI Document 74 Filed 09/14/20 Page 2 of 3



 1
 2            Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff John Pels and

 3   Defendant Keurig Dr Pepper, Inc. hereby stipulate and agree that the above-captioned action is

 4   voluntarily dismissed with prejudice.

 5
 6   DATED: September 14, 2020                             SCHUBERT JONCKHEER & KOLBE LLP

 7                                                         By:/s/ Noah Schubert
                                                           ROBERT C. SCHUBERT (S.B.N. 62684)
 8                                                         WILLEM F. JONCKHEER (S.B.N. 178748)
                                                           NOAH M. SCHUBERT (S.B.N. 278696)
 9                                                         KATHRYN Y. MCCAULEY (S.B.N. 265803)
                                                           SCHUBERT JONCKHEER & KOLBE LLP
10                                                         Three Embarcadero Center, Suite 1650
                                                           San Francisco, California 94111
11                                                         Telephone: (415) 788-4220
                                                           Facsimile: (415) 788-0161
12                                                         rschubert@sjk.law
                                                           wjonckheer@sjk.law
13                                                         nschubert@sjk.law
                                                           kmccauley@sjk.law
14
15                                                         By:/s/ Laurence Paskowitz
                                                           LAURENCE PASKOWITZ, pro hac vice
16
                                                           THE PASKOWITZ LAW FIRM P.C.
17                                                         208 East 51st Street, Suite 380
                                                           New York, NY 10022
18                                                         Telephone: (212) 685-0969
                                                           lpaskowitz@pasklaw.com
19
                                                           ROY L. JACOBS
20                                                         ROY JACOBS & ASSOCIATES
                                                           420 Lexington Avenue, Suite 2440
21                                                         New York, NY 10170
                                                           Telephone: (212) 867-1156
22                                                         rjacobs@jacobsclasslaw.com
                                                           pro hac vice to be filed
23
                                                           DAVID N. LAKE (S.B.N. No. 180775)
24                                                         LAW OFFICES OF DAVID N. LAKE,
                                                           A Professional Corporation
25                                                         16130 Ventura Boulevard, Suite 650
                                                           Encino, California 91436
26                                                         Telephone: (818) 788-5100
                                                           Facsimile: (818) 479-9990
27                                                         david@lakelawpc.com

28                                                         Attorneys for Plaintiff John Pels
     STIPULATION OF DISMISSAL WITH PREJUDICE
     CASE NO. 3:19-cv-03052-SI                                                                   4
     149457752.1
           Case 3:19-cv-03052-SI Document 74 Filed 09/14/20 Page 3 of 3


      DATED: September 14, 2020                             By: /s/ Charles C. Sipos
 1                                                          CHARLES C. SIPOS, pro hac vice
                                                            Lauren Watts Staniar, pro hac vice
 2                                                          Perkins Coie LLP
                                                            1202 Third Avenue, Suite 4900
 3                                                          Seattle, Washington 98101
                                                            Tel: (206) 359-8000
 4                                                          Fax: (206) 359-9000
                                                            Email: CSipos@perkinscoie.com
 5                                                          Email: LStaniar@perkinscoie.com
 6                                                          David T. Biderman, Bar No. 101577
 7                                                          Jasmine Wetherell, Bar No. 288835
                                                            Perkins Coie LLP
 8                                                          505 Howard Street, Suite 1000
                                                            San Francisco, CA 94105-3204
 9                                                          Tel: (415) 344-7000
                                                            Fax: (415) 344-7050
10                                                          Email: DBiderman@perkinscoie.com
                                                            Email: JWetherell@perkinscoie.com
11
                                                            Attorneys for Defendant
12                                                          Keurig Dr Pepper, Inc.

13
14                                       ATTESTATION OF FILER

15            Pursuant to Civil Local Rule 5-1(i)(3), I, Laurence Paskowitz, hereby attest that concurrence

16   in the filing of the document has been obtained from each of the signatories.

17
18   Dated: September 14, 2020
                                                           By:    /s/ Laurence Paskowitz
19                                                               Laurence Paskowitz

20
21
22
23
24
25
26
27
28
     STIPULATION OF DISMISSAL WITH PREJUDICE
     CASE NO. 3:19-cv-03052-SI                                                                   4
     149457752.1
